Title: To James Madison from Joel Early, 7 December 1802
From: Early, Joel
To: Madison, James


Sir
Green County Georgia December 7th. 1802.
About to address you it remindes of a day in which we had a personal acquaintance. It also brings fresh to memory the Monstrous Mistake under which I then Lay as to the Tendency of your Politicks. You Sir have Sience been Conspicuous. Your Policy has long Sience had my abprobation. Believe me all doubts are vanished and not even a Shaddow remains.
I have never had my Sensations moer Tortured than have existed the present year. The Low Calumny of our Federal breathren heaped on the private charactor of Mr. Jefferson (one of the most Genuine Patriots that have ever lieved) declares unequivocally their factious Temper. They must rule or they will Hazard all. In Georgia their number is Inconsiderable. With their adhereants it cant exceed Fore hundred, an equal proportion of which are (mostly foreigners) Trading on British Capital, and the residue but little acquainted with Husbandry. Though small their number resideing as they do in Commercial Towns with printing presses at their command, they are verry Troublesom.
Although by Treaty with the Creek Indians a purchase have been effected. It is so Small and moer than an equal proportion so Barren. It yieldes but small gratification to our people. It is in effect only a repurchase of the Talisee County. The line now agrea’d on gives a large proportion of That to the Indians and renders a narrow String up the Oconee a Substitute.
Such have been the peacible temper of those indians for years back that with our Frontier people they have a close Intimacy. They visit Alte⟨r⟩nately. A number of our Men Some of whome are justly intitled to Confidence Say that with a proportioned price the Ogemulgy fork and Talisee County could as easily have been bought as the Small purchase in question. They do not hesitate to say that Colo. Hawkins dictated the Size and form of the tract purchased. They ad that Several Indians in their presence have Sience Murmured that the line now of Seperation between them and the white people contrary to usage was nearly all a land line and that they would have prefered the Ogemulgy river.
My Son, Peter, whoe has buisiness at the Seat of Government is charged with & has promised to deliver you this in person. Believe me I am Sir your friend & Huml. Servt.
Joel Early
 

   
   RC (DLC).



   
   Joel Early (d. 1806) of Culpeper County, Virginia, served with JM in the Virginia ratifying convention of 1788, where he voted against the adoption of the U.S. Constitution. He continued his Antifederalist activities by making verbal attacks on JM during his 1789 congressional campaign. Early eventually moved to Georgia, where he lived in “the style of an old English Lord” on his estate, Early’s Manor, at Scull Shoals in Greene County (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 11:419 n. 2, 423–24; Thaddeus Brockett Rice and Carolyn White Williams, History of Greene County, Georgia, 1786–1886 [1961; Spartanburg, S.C., 1979 reprint], pp. 100, 288, 438).



   
   In the Treaty of Fort Wilkinson of 16 June 1802 the Creek Indians ceded to the U.S. two long narrow strips of land, one running to the east of the Apalachee and Oconee Rivers and the other running from the Lower Altamaha to St. Marys River (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Indian Affairs, 1:669; Angie Debo, The Road to Disappearance [Norman, Okla., 1941], p. 378).



   
   According to article 4 of the 1802 agreement between the U.S. and Georgia, the former agreed to obtain the Indian title to the Talassee country and to the lands within the fork of the Oconee and Ocmulgee Rivers for the use of Georgia (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:126).



   
   Peter Early (1773–1817) was born in Virginia and graduated from the College of New Jersey at Princeton in 1792. He represented a Georgia district in the House of Representatives, 1803–7, during which time he served as a manager in the impeachments of John Pickering and Samuel Chase. He was later appointed first judge of the superior court of Ocmulgee circuit and served as governor of Georgia from 1813 to 1815 (J. Jefferson Looney and Ruth L. Woodward, eds., Princetonians, 1791–1794: A Biographical Dictionary [Princeton, N.J., 1991], pp. 158–59, 162, 163–64).


